UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2014 OR [ ] TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 From the transition period from to . Commission File Number 000-52735 METASTAT, INC. (Exact name of small business issuer as specified in its charter) Nevada 20-8753132 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 27 Drydock Ave, Suite 29 Boston, MA 02210 (Address of principal executive offices) (973) 744-7618 (Issuer’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Largeacceleratedfiler [ ] Acceleratedfiler [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smallerreportingcompany [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes [ ] No [X] As of October 14, 2014, 27,463,411 shares of the registrant’s common stock, $0.0001 par value, were issued and outstanding. TABLE OF CONTENTS Page PARTI. FINANCIAL INFORMATION 1 Item1. Financial Statements 1 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item3. Quantitative and Qualitative Disclosures About Market Risk 25 Item4. Controls and Procedures 25 PARTII. OTHER INFORMATION 27 Item1. Legal Proceedings 27 Item1A. Risk Factors 27 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item3. Defaults Upon Senior Securities 27 Item4. Mine Safety Disclosures 27 Item5. Other Information 27 Item6. Exhibits 27 -i- Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements MetaStat Inc. Condensed Consolidated Balance Sheets August 31, February 28, (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Other receivable - Prepaid expenses Deferred financing costs - Securities held-for-sale - Total Current Assets Equipment (net of accumulated depreciation of $52,764 and $34,192, respectively) Refundable deposits TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS'EQUITY (DEFICIT) LIABILITIES Current Liabilities: Accounts payable $ $ Acccrued expense - Current portion of capital lease - Convertible notes (net od discount of $0 and $206,636, respectively) - Accrued interest payable - Dueto investor - Total Current Liabilities Long-termportion of capital lease - TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Series A convertible preferred stock ($0.0001 par value; 1,000,000 shares authorized; 500,000 and 0 shares issued and outstanding, respectively) 50 - Common Stock ($0.0001 par value; 150,000,000 shares authorized; 26,938,606 and 21,573,899 shares issued and outstanding, respectively) Additional paid-in-capital Deficit accumulated during development stage ) ) Total stockholders' equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. -1- Table of Contents MetaStat Inc. Unaudited Condensed Consolidated Statements of Operations Three Three Months Months Six Months Six Months ended ended ended ended August 31, August 31, August 31, August 31, Revenue $
